Title: From John Adams to John Adams Smith, 15 March 1820
From: Adams, John
To: Smith, John Adams



My dear Grand Son—
Montezillo March 15th. 1820

I have received with great pleasure your letter of the 15th. december—and am deeply affected with the information you give me—for all though Great Britain has not been a nursing Mother to my Country—I cannot but feel for her dangers—and Calamities—The five Bills you mention are medicines for the extremity of the disease—but I fear they will not cure, if they do not kill—but this is a subject on which I dare not write, or even think—
The Ladies doctrine to the Scotch Lord has been the Commanding principle in all ages and Nations of the world and the consequence of it has been, such Religion and Government which have prevailed all over the Globe—even our North American Indians—will not suffer their Common People to scrutinize the Secrets of their beloved families—and their Nations traditions are confined to a few Prophets and  the experiment must now be tried of a general dissemination of knowledge through all ranks & Classes of People—the press can no longer be suppressed or wholly restrained by Ecclesiastical or Political Power— No holy league can now controle it—but let me pass to a more agreeable part of your letter.—
I am very glad to find that you are more in love with yourself—have more esteem of your-self and are more desirous of a long life—than you say you had been formerly—I have been reading over again Ciciro De amicitia and de senectute though I have read these morsels for almost 70 years—every time I have read them I have been more pleased with them—And this last reading has been the most delightful of all—It is impossible for a Man in his senses and his right mind to read these divine Sentiments without gratitude for Life—and a wish for a long one—you cannot read the harmony of Lelieus and of Cato without rapture—I am a Little older than Cato was when he discoursed so divinely to Scipio and Lelius—and I can say with truth him—“si quis deus mihi largiatur, ut ex hac ætate repuerascam, & in cunis vagium, valde recusem;” and again “O præclarum diem, quam ad illud divinum anirmorum concilium  cœtumque proficiscar, quumque ex hac turba & colluvione discedam! proficiscar enim non ad eos solum viros, de quibus ante dixi; sed etiam ad Cantonem meum, quo nemo vir melior natus est, nemo pietate præstantior
Add my most affectionate regards to Mr & Mrs Rush / and am your affectionate Grand father
John Adams